            Case 1:20-cv-05445-LLS Document 8 Filed 12/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL J. MONROE,

                                Plaintiff,

                    -against-                                   20-CV-5445 (LLS)

ROCKLAND COUNTY DISTRICT                                       CIVIL JUDGMENT
ATTORNEY’S OFFICE; A.D.A. VERONICE
PHILLIPS,

                                Defendants.

         Pursuant to the order issued December 14, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     December 14, 2020
           New York, New York

                                                            LOUIS L. STANTON
                                                                 U.S.D.J.
